Citation Nr: 0608322	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for a right hand 
scar residual.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from November 1994 to 
January 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California.

In a March 2004 signed statement, the veteran requested to 
testify at a hearing before a Veterans Law Judge ("Board 
hearing").  The veteran was scheduled for a Board hearing at 
the RO in February 2005, but failed to report.  In May 2005, 
the Board remanded the veteran's claim to the RO to comply 
with his February 2005 request to testify at a Board hearing.  
The veteran was scheduled for a Board hearing in February 
2006, but failed to report, and did not request that it be 
rescheduled.  As such, the Board is of the opinion that all 
due process requirements were met regarding the veteran's 
hearing request.


FINDING OF FACT

The veteran's service-connected residual scar on the right 
hand is described as a well-healed, non-tender, semicircular 
scar on the volar aspect of the right fifth finger, with 
normal grip strength, and some limitation of motion of the 
ring and litter fingers, and some disfigurement and 
hypopigmentation, and is 3.25 centimeters (cm.).  The scar 
was noted to be asymptomatic and unremarkable.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
a right hand scar residual are not met.  38 U.S.C.A. § 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.118, Diagnostic Code (DC) 7805 (2002), 
effective prior to Aug. 30, 2002; 38 C.F.R. §§ 3.102, 3.159, 
4.118, DCs 7800-7805 (2005), effective Aug. 30, 2002.
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (CAVC) addressed the meaning of prejudicial 
error (38 U.S.C.A. § 7261(b)), what burden each party bears 
with regard to the CAVC's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Too, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  Although, in the instant case, the 
veteran's initial increased rating claim is being denied, as 
set forth below, there is no prejudice to the veteran.  He 
has been provided with the notice of what is needed for a 
compensable rating and there is nothing to suggest that there 
would be prejudice in proceeding.

In July 2002, the RO provided the appellant with 
correspondence essentially outlining the duty- to-assist 
requirements of the VCAA.  The RO issued a detailed February 
2004 statement of the case (SOC) in which he and his 
representative were advised of all the pertinent laws and 
regulations, including those regarding an increased rating 
for a scar.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the February 2004 SOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§3.102 
and  3.159 (2005).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  As well, the Board remanded 
his case to the RO in May 2005 to comply with his request to 
testify at a Board hearing, although he failed to appear at 
the hearing scheduled in February 2006.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II. Factual Background

Service medical records indicate that in August 1997, the 
veteran was treated for an injury around the fifth digit on 
the palmar aspect of his right hand that was 1.5 by 2 cm. 
with jagged edges.  He had cut his hand on some ventilation 
aluminum.  There was full range of motion and intact 
neurologic findings.  His wound was cleaned and sutured.  The 
October 2001 discharge examination report notes a residual 
well-healed scar on the medial aspect of the veteran's right 
hand.

Post service, a December 2002 VA examination report for scars 
indicates the veteran's history of right hand injury in 
service that healed satisfactorily.  It was noted that in 
2001 and 2002 he developed impairment of his ability to 
completely flex the ring and little fingers.  He was able to 
flex the entire hand, and all fingers if they were done 
together, but was unable to separately flex the ring and 
little finger.  The VA examiner reported about a 30 percent 
limitation.  On examination, the veteran was noted to have a 
linear well healed scar, 3.25 cm., and the scar was 
unremarkable.  There was some disfigurement and a little 
hypopigmentation but, other than that, there was nothing 
wrong with the scar of note.  The diagnosis was scars, 
traumatic and asymptomatic. 

A December 2002 VA orthopedic examination report reflects the 
veteran's history of a laceration to the volar aspect of his 
right fifth finger in 1997 that was surgically repaired.  It 
was noted that the veteran regained full function but, 
recently observed some discomfort and stiffness of the ring 
and little fingers with extended computer work.  There was no 
history of triggering or locking of the digits, and no 
history of erythema or swelling.  On examination, the veteran 
was noted to have a well healed, nontender semicircular scar 
on the volar aspect of the right fifth finger at the level of 
the metacarpal phalangeal (MP) joint.  He had full range of 
motion of the digits on current examination and essentially 
normal grip strength (5/5).  On testing for sensation, the 
medial aspect of the right fifth finger was a little more 
sensitive than the opposite side, but there was no 
tenderness.  The pertinent diagnosis was a healed scar on the 
volar aspect of the right fifth finger with intact joints and 
tendons.  X-rays of the veteran's hands were normal.

III. Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right hand scar, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case in which the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The CAVC has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999). The CAVC noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the CAVC held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the CAVC reaffirmed 
the staged ratings principle of Fenderson, and specifically 
found that 38 U.S.C.A. § 5110 and its implementing 
regulations do not require that the final rating be effective 
the date of the claim.  Rather, the law must be taken at its 
plain meaning, and the plain meaning of the requirement that 
the effective date be determined in accordance with facts 
found is that the disability rating must change to reflect 
the severity of the disability as shown by the facts from 
time to time.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2005).

The veteran's service-connected right hand scar is currently 
evaluated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the criteria for rating skin disabilities, 
including scars, were revised.  See 67 Fed. Reg. 49,590 - 
49,599 (July 31, 2002) and corrections in 67 Fed. Reg. 58,448 
- 58,449 (Sept. 16, 2002).  The modifications to the Rating 
Schedule changed the criteria for rating scars under DCs 
7800-7805 (now codified at 38 C.F.R. § 4.118, DCs 7800-7805).

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any legislative act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  See also Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(with respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (April 10, 1999) See also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations).

In the February 2004 SOC, the RO evaluated the veteran's 
claim under both the old and new regulations, and he was 
given the chance to respond to the RO's action.  See Bernard 
v. Brown, supra.

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.

Under the old criteria, effective prior to August 30, 2002, 
Diagnostic Code 7800 pertained to scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provided ratings for 
scars from second and third degree burns.  As the medical 
evidence of record indicates the scar at issue in this case 
is not on the veteran's head, face, or neck, nor is it the 
result of second or third degree burns, these provisions are 
not for application.

Under Diagnostic Code 7803, a maximum 10 percent rating was 
assigned for scars which were poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a maximum 10 percent 
evaluation was assigned for scars which were tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provided that other scars could be rated based on limitation 
on function of the affected part.  38 C.F.R. § 4.118 (2002).

The objective medical evidence of record reflects that the 
veteran's right hand scar has consistently been described by 
examiners as well-healed, asymptomatic, and unremarkable.

Applying the criteria set forth above to the facts in this 
case, the Board finds that an initial compensable rating for 
a right hand scar has not been met.  In this case, the 
objective medical evidence of record does not establish that 
his right hand scar is productive of more than minimal 
limitation of function.  While the VA scar examination report 
dated in December 2002 reflects the veteran's inability to 
separately flex his ring and little fingers, results of a VA 
orthopedic examination conducted at that time included full 
range of motion of the digits and essentially normal grip 
strength.  See 38 C.F.R. § 4.71a, DC 5230 (2005), infra.  
Thus, an initial compensable rating is not warranted under 
the criteria in effect prior to August 30, 2002, for rating 
scars.  38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 
(2002), effective prior to August 30, 2002.

The Board has also considered the revised criteria for rating 
skin disabilities which were effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections in 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805).  Based on the 
facts of this case, the Board finds that the revised 
regulations are not significantly different from the 
regulations in effect prior to August 30, 2002, and are not 
more favorable to the veteran.

The amended version of Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  Given the location 
of the veteran's scars, this provision is not appropriate.

Diagnostic Code 7801 provides a rating for scars, other than 
head, face, or neck, that are deep or that cause limited 
motion.  A deep scar is one associated with underlying soft 
tissue damage.  See Note (2) following 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Under this provision, a 10 percent 
rating is warranted for area or areas exceeding 6 square 
inches (39 sq. cm.) and a 20 percent rating is warranted for 
area or areas exceeding 12 square inches (77 sq. cm.).  In 
this case, however, the medical evidence of record does not 
establish that the veteran's right hand scar is deep or 
causes limitation of motion.  In any event, the evidence 
shows that the scar of the veteran's right hand does not 
exceed 6 square inches or 39 sq. cm.  Thus, application of 
this provision does not result in an initial compensable 
rating.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a maximum 10 percent disability 
evaluation. In this case, the veteran's right hand scar does 
not cover an area greater than 144 square inches.  In any 
event, a compensable rating is not available under this 
provision.

Note (1) following Diagnostic Code 7802 provides that scars 
in widely separated areas, such as on two or more extremities 
or on anterior and posterior surfaces of extremities or 
trunk, will be rated separately and combined in accordance 
with 38 C.F.R. § 4.25.  However, the veteran's scar is 
described as well healed, asymptomatic, and unremarkable. 

Under Diagnostic Code 7803, unstable superficial scars will 
be rated as 10 percent disabling.  Under Diagnostic Code 
7804, superficial scars which are painful on examination will 
be rated as 10 percent disabling.  No higher rating is 
available under either of these provisions.  The objective 
medical evidence of record reflects that the veteran's 
service-connected right hand scar is not painful or unstable.

Finally, Diagnostic Code 7805 provides that other scars will 
be rated on limitation of function of affected part.  Under 
DC 5230 any limitation of the ring or little finger of either 
hand warrants a noncompensable evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5230 (2005).  While the December 2002 VA scar 
examination report reflects the veteran's inability to 
separately flex his ring and little finger, considered 
approximately a 30 percent limitation, such limitation of 
motion does not warrant a compensable evaluation.  Id.  
Moreover, the VA orthopedic examination report dated at that 
time reflects full range of motion of the digits and normal 
grip strength.

In sum, the Board finds that the veteran's service-connected 
scar of the right hand does not warrant an initial 
compensable rating.  VA examinations, performed in December 
2002, noted a well-healed, non tender, semicircular scar on 
the volar aspect of the right fifth finger.  The veteran was 
able to flex his entire hand, with some limitation of the 
ring and little fingers, and had normal grip strength.  On 
testing for sensation, the medial aspect of the right fifth 
finger was a little more sensitive than the opposite side, 
but no tenderness was shown.  His scar measured 3.25 cm. and 
was considered asymptomatic and unremarkable.  There was some 
disfigurement and a little hypopigmentation.  No treatment or 
complaints regarding the scar are shown.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial compensable rating for the veteran's 
service- connected right hand scar.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the evidence preponderates against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).

Furthermore, the Board has considered whether the case should 
be referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his service-connected right hand scar. 
There is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected right 
hand scar, as the Court indicated can be done in this type of 
case. Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
have the disabilities on appeal been more disabling than as 
currently rated under the present decision of the Board.





ORDER

An initial compensable evaluation for a right hand scar 
residual is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


